Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” used throughout claim 6 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, claim 6 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,796,546 (LeFevre et al.) (hereinafter “LeFevre”) in view of U.S. Patent No. 5,687,641 (Williamson et al.) (hereinafter “Williamson”).
Regarding claim 1, Figs. 1-8 show an inkjet printer (120), comprising: 
an inkjet printhead assembly (124); and 
a media support system (Fig. 3) comprising: 
a media support (including 140 and 118) with a continuous belt (118) rotatable in an endless loop past the printhead assembly (124) and suction openings (112) arranged lengthwise along the belt (118) and in lines laterally across the belt (118) to hold down a sheet of print media (128) on the belt (118) as the sheet (128) is moved through a hold down area (near 126 in Fig. 3) near the printhead assembly (124); 
a vacuum pump (170) to supply vacuum for the suction openings (112); and 
a vacuum control system (Fig. 5) configured to close a supply of vacuum to all of the suction openings (112) in the hold down area (near 126 in Fig. 3) and then open the supply of vacuum sequentially to each of multiple lines of suction openings (112) as each line enters the hold down area (near 126 in Fig. 3) and then close the supply of vacuum sequentially to each of the multiple lines of suction openings (112) as each line leaves the hold down area (near 126 in Fig. 3) until all of the suction openings (112) in the hold down area are closed.  LeFevre teaches most of the limitations of claim 1 including the belt (118) with suction openings (112), but does not show that the belt (118) includes suction cups, as claimed.
Williamson shows that it is well-known in the art to provide a belt (8) with suction openings bounded by suction cups, for shock absorption purposes.  See, e.g., column 6, lines 13-16.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide each of the suction openings in the belt (118) of LeFevre with suction cups, for shock absorption purposes, as taught by Williamson.
Regarding claim 7, LeFevre in view of Williamson discloses the claimed invention but does not explicitly recite wherein the belt comprises multiple belts. However, it is well known in the art that the number of belts to be employed is partially dependent upon the material being conveyed, particularly the length and width. If the material being conveyed is much wider than the belt, it would be obvious to modify to provide more than one belt to evenly hold and transport the media sheet while maintaining a flat transportation profile. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide multiple belts for the purpose of properly supporting and holding a wide media sheet while maintaining a flat transportation profile.
Regarding claim 8, Figs. 1-8 disclose a printing process, comprising: 
rotating a continuous belt (118) in an endless loop past a printing unit (124); 
selectively supplying vacuum to suction openings (112) on the belt (118) to hold down a sheet of print media (128) as the sheet is moved through a hold down area (near 126 in Fig. 3) near the printing unit (124),
wherein the selectively supplying comprises: 
closing a supply of vacuum (170) to all of the suction openings (112) in the hold down area (near 126 in Fig 3); and then
opening the supply of vacuum (170) sequentially to each of multiple lines of the suction openings (112) as each line enters the hold down area (near 126 in Fig. 3), to hold down the sheet (128) through the hold down area (including 126 in Fig. 3); and then
closing the supply of vacuum (170) sequentially to each of the multiple lines of the suction openings (112) as each line leaves the hold down area (near 126 in Fig. 3) until all of theAttorney Docket No. 86104097 11 suction openings (112) in the hold down area (near 126 in Fig. 3) are closed, to release the sheet (128) from the hold down area (near 126 in Fig. 3); and the printing unit (124) printing to the sheet (128) in the hold down area (near 126 in Fig. 3) .  LeFevre teaches most of the limitations of claim 8 including the belt (118) with suction openings (112), but does not show that the belt (118) includes suction cups, as claimed.
Williamson shows that it is well-known in the art to provide a belt (8) with suction openings bounded by suction cups, for shock absorption purposes.  See, e.g., column 6, lines 13-16.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide each of the suction openings in the belt (118) of LeFevre with suction cups, for shock absorption purposes, as taught by Williamson.
  4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LeFevre in view of Williamson as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0304661 (Emamjomeh et al.) (hereinafter “Emamjomeh”).  LeFevre in view of Williamson teaches most of the limitations of claim 6 including the belt (118), but does not show a dryer, as claimed.
Emamjomeh shows that it is well-known in the art to provide an ink jet printer with a dryer (35) for the purpose of evaporating water or solvents from print media moving out of a print zone.  See, e.g., numbered paragraph [0025].  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of LeFevre in view of Williamson with a dryer for evaporating water or solvents from printed sheets, as taught by Emamjomeh.  Figure 1 of Emamjomeh shows a media transport (22) that can be a belt (numbered paragraph [0007]) and is rotatable past a printhead assembly (34) and the dryer (35).  As such, providing the apparatus of LeFevre in view of Williamson with a dryer, in a manner as taught by Emamjomeh, results in the belt (118) of LeFevre in view of Williamson being rotatable in an endless loop past the printhead assembly and past the dryer to hold down the sheet as the sheet is moved through the hold down area near the printhead assembly and near the dryer, as claimed.  
Allowable Subject Matter
5.	Claims 10-14 are allowed.  Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or render obvious the combinations, including a width sensor and a vacuum control system that closes vacuum to suction cups outside of a detected width of a sheet or other print media.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653